United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
U.S. POSTAL SERVICE, VEHICLE
MAINTENCE FACILITY, Chicago, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1125
Issued: March 8, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On May 4, 2020 appellant filed a timely appeal from a January 7, 2020 merit decision and
an April 14, 2020 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish a back
condition causally related to the accepted September 10, 2019 employment incident; and
(2) whether OWCP properly determined that appellant had abandoned her request for an oral
hearing before a representative of OWCP’s Branch of Hearings and Review.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 17, 2019 appellant, then a 36-year-old tire vehicle maintenance employee,
filed a traumatic injury claim (Form CA-1) alleging that on September 10, 2019 she pulled a
muscle in her lower back while loading tires onto a truck. She stopped work on September 10,
2019 and returned on September 17, 2019.
In a September 10, 2019 note, Dr. Shantala Sreerama, a Board-certified internist, advised
that appellant was seen that day and should be excused from work until September 17, 2019.
In a work status note dated September 10, 2019, Dr. Sanjay Sinha, a Board-certified family
medicine physician, related an injury date of September 10, 2019 and diagnoses of lumbar
ligament sprain and unspecified dorsalgia. He noted that appellant was capable of working with
restrictions including no lifting over the shoulder or from waist to shoulder more than 10 pounds
and no pulling/pushing more than 15 pounds.
Appellant attended physical therapy on November 19 and 21, 2019 for unspecified
dorsalgia.
In a development letter dated December 4, 2019, OWCP indicated that when appellant’s
claim was first received, it appeared to be a minor injury that resulted in minimal or no lost time
from work and, based on these criteria and because the employing establishment had not
controverted continuation of pay or challenged the case, payment of a limited amount of medical
expenses was administratively approved. It explained that it had reopened the claim for formal
consideration of the merits because it received a claim for wage-loss compensation. OWCP
requested additional evidence and afforded appellant 30 days to respond to its inquiries.
In response to OWCP’s request for additional evidence, appellant submitted progress notes
from Dr. Sreerama and additional physical therapy reports dated from November 19 to
December 26, 2019.
Dr. Sreerama, in progress notes dated September 10, 2019, reported that appellant had
injured her back at work that morning. Appellant related to Dr. Sreerama that she felt back pain
while changing a tire on a truck and she had felt severe pain with pain and tingling radiating into
her legs. On September 26, 2019 Dr. Sreerama noted that appellant was seen for a follow-up visit
with regard to her September 10, 2019 employment injury and detailed her examination findings.
She related that appellant had continued mid back pain and had been referred for physical therapy.
In a December 14, 2019 report, Dr. Sreerama noted appellant’s complaints of mid and low
back pain since straining her back at work in September 2019.
By decision dated January 7, 2020, OWCP denied appellant’s claim, finding that the
medical evidence of record was insufficient to establish causal relationship between her diagnosed
back condition and the accepted September 10, 2019 employment incident.
On January 8, 2020 appellant timely requested a telephonic hearing before a representative
of OWCP’s Branch of Hearings and Review.

2

Appellant thereafter submitted a physical therapy appointment summary, a September 26,
2019 x-ray interpretation, and a report dated January 30, 2020 from Dr. Sreerama. In the
January 30, 2020 report, Dr. Sreerama noted that appellant was first seen on September 10, 2019
for back pain she sustained while pulling tires at work. She related appellant’s continued pain
complaints and diagnosed mid back strain.
In a March 2, 2020 notice, OWCP’s hearing representative notified appellant that a
telephonic hearing was scheduled for April 3, 2020 at 10:30 a.m. Eastern Standard Time (EST).
The notice included a toll-free number to call and the required passcode to participate in the
telephonic hearing. OWCP instructed appellant to “call the toll free number listed below and when
prompted, enter the pass code also listed below.” It mailed the notice to her last known address of
record. Appellant did not appear or request postponement of the hearing.
By decision dated April 14, 2020, OWCP’s hearing representative found that appellant had
failed to appear at the oral hearing and had abandoned her request. The hearing representative
indicated that appellant received a 30-day advance notice of the hearing scheduled for April 3,
2020 and found that there was no evidence that she had contacted OWCP either prior to or
subsequent to the scheduled hearing to request a postponement or explain her failure to appear.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,3 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment incident
at the time, place, and in the manner alleged. Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.6

2

Id.

3
D.D., Docket No. 20-0626 (issued September 14, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); S.B.,
Docket No. 17-1779 (issued February 7, 2018); Joe D. Cameron, 41 ECAB 153 (1989).
4

D.D., id.; J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden,
Sr., 40 ECAB 312 (1988).
5

D.D., id.; R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6
D.D., id.; K.L., Docket No. 18-1029 (issued January 9, 2019); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R.
§§ 10.5(ee), 10.5(q).

3

Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.7
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish a back condition
causally related to the accepted September 10, 2019 employment incident.
Dr. Sinha provided a work status note dated September 10, 2019 in which he noted
appellant sustained an injury that day. He provided impressions of lumbar ligament sprain and
unspecified dorsalgia and opined that she was capable of working with restrictions. However,
Dr. Sinha did not offer an opinion on causal relationship. The Board has held that medical
evidence that does not offer an opinion regarding the cause of an employee’s condition or disability
is of no probative value on the issue of causal relationship.8 Dr. Sinha’s work status note is,
therefore, insufficient to establish appellant’s claim.
Dr. Sreerama provided several reports and disability notes dated from September 10
through December 14, 2019 in which she either noted the history of the accepted employment
incident or reiterated appellant’s complaint that her back pain started after changing a tire on a
truck at work. She provided impressions of mid-back pain and periods of disability from
appellant’s position. The Board has long held, however, that pain is a symptom, not a compensable
medical diagnosis.9 Moreover, a medical opinion must explain how the implicated employment
incident caused, contributed to, or aggravated the specific diagnosed conditions.10 Lacking a
compensable medical diagnosis and such an explanation, Dr. Sreerama’s reports are insufficient
to meet appellant’s burden of proof.11

7

D.M., Docket No. 20-0314 (issued June 30, 2020); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB
345 (1989).
8

See A.S., Docket No. 20-0301 (issued October 26, 2020); L.B., Docket No. 18-0533 (issued August 27, 2018);
D.K., Docket No. 17-1549 (issued July 6, 2018).
9

M.B., Docket No. 19-1816 (issued April 28, 2020); M.H., Docket No. 19-0162 (issued July 3, 2019).

10

C.M., Docket No. 19-0360 (issued February 25, 2020).

11

Id.

4

Appellant submitted reports from physical therapists. However, the Board has held that
physical therapists are not considered physicians as defined under FECA and, thus, these reports
do not constitute competent medical evidence.12
As appellant has not submitted rationalized medical evidence explaining a causal
relationship between her diagnosed back conditions and the accepted September 10, 2019
employment incident, the Board finds that she has not met her burden of proof to establish her
traumatic injury claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Under FECA and its implementing regulations, a claimant who has received a final adverse
decision by OWCP is entitled to receive a hearing upon writing to the address specified in the
decision within 30 days of the date of the decision for which a hearing is sought. Unless otherwise
directed in writing by the claims examiner, an OWCP hearing representative will mail a notice of
the time and place of the hearing to the claimant and any representative at least 30 days before the
scheduled date.13 OWCP has the burden of proving that it mailed notice of the scheduled hearing
to a claimant.14 Section 10.622(f) of OWCP’s regulations provides that a claimant who fails to
appear at a scheduled hearing may request in writing within 10 days after the date set for the
hearing that another hearing be scheduled.15 Where good cause for failure to appear is shown,
another hearing will be scheduled and conducted by teleconference. The failure of the claimant to
request another hearing within 10 days, or the failure of the claimant to appear at the second
scheduled hearing without good cause shown, shall constitute abandonment of the request for a
hearing. Where good cause is shown for failure to appear at the second scheduled hearing, review
of the matter will proceed as a review of the written record.16 Where it has been determined that
a claimant has abandoned his or her right to a hearing, OWCP will issue a formal decision finding
that the claimant abandoned the request for a hearing.17

12

Section 8101(2) of FECA provides that medical opinions can only be given by a qualified physician. This section
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by state law. 5 U.S.C. § 8101(2); 20 C.F.R.
§ 10.5(t). See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(a)(1)
(January 2013); A.S., supra note 8; H.K., Docket No. 19-0429 (issued September 18, 2019); K.W., 59 ECAB 271, 279
(2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses, and
physical therapists are not competent to render a medical opinion under FECA).
13

Id. at § 10.617(b).

14

T.R., Docket No. 19-1952 (issued April 24, 2020); A.R., Docket No. 19-1691 (issued February 24, 2020).

15

20 C.F.R. § 10.622(f).

16

Id.

17
T.R., supra note 14; A.J., Docket No. 18-0830 (issued January 10, 2019); Federal (FECA) Procedure Manual,
Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter 2.1601.6(g) (October 2011).

5

ANALYSIS -- ISSUE 2
The Board finds that OWCP properly determined that appellant abandoned her request for
a telephonic hearing before a representative of OWCP’s Branch of Hearings and Review.
The record establishes that on March 2, 2020, in response to appellant’s timely request for
an oral hearing, a representative of OWCP’s Branch of Hearings and Review properly mailed a
notice of the scheduled telephonic hearing scheduled for April 3, 2020 at 10:30 a.m. EST. The
hearing notice was mailed to appellant’s last known address of record and provided instructions
on how to participate. Appellant failed to call-in for the scheduled telephonic hearing. She did
not request a postponement or provide an explanation to OWCP for her failure to attend the hearing
within 10 days of the scheduled hearing. The Board, thus, finds that OWCP properly determined
that appellant abandoned her request for a telephonic hearing.18
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a back condition
causally related to the accepted September 10, 2019 employment incident. The Board further finds
that OWCP properly determined that appellant abandoned her request for a telephonic hearing
before a representative of OWCP’s Branch of Hearings and Review.
ORDER
IT IS HEREBY ORDERED THAT the April 14 and January 7, 2020 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: March 8, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

18

Id.

6

